Smith, J. (dissenting).
The question presented by this case is whether CPLR 901 permits use of the class action device to litigate a claim of “systemic failure” by a government agency. I answer the question no.
The majority seems hesitant to describe this as a systemic failure case. It says that it “need not address whether a ‘super-claim’ of systemic failure predicated on diverse and unrelated injuries, without a more particularized common thread” could be brought as a class action (majority op at 513). But unless the claim is viewed as one of systemic failure, class action treatment is plainly impossible. If the overarching question of whether the system is working or not is put aside, questions common to the cases of plaintiffs and the people they seek to represent not only fail to predominate over non-common questions; they hardly even exist. Each of the 11 plaintiffs, and *515every other developmentally disabled child who is part of or has passed through the New York City foster care system, has his or her own—often very moving—story to tell.
The “amended intervener complaint” (complaint) is 57 pages long, and contains 347 numbered paragraphs. Thirty-six of those pages, and 256 of those paragraphs, are devoted to recounting, separately for each plaintiff, his or her specific problems and the ways in which the New York City Administration for Children’s Services (ACS) and the State Office of Mental Retardation and Developmental Disabilities (OMRDD) have failed to cope with them. Similarly, in Supreme Court’s 23-page opinion denying partial summary judgment and granting class certification, 11 pages are devoted to a summary of allegations relating to each plaintiff separately. The facts alleged are compelling, but the telling of these stories does not demonstrate that common issues, other than systemic flaws, predominate; it demonstrates the opposite.
And when the complaint finally turns to allegations about plaintiffs and other putative class members in general, the allegations continue to demonstrate how different their situations are: plaintiffs complain that they and others like them have not received the right “specialized placements”; that they and others like them “are often placed in inappropriate facilities that fail to meet their needs”; that their needs for “specialized services” are not being met; and that ACS’s employees and agents lack “an adequate understanding of the needs of children with developmental disabilities.” There can be no doubt that the “services,” “needs” and “placements” referred to are different for each plaintiff and each other member of the putative class—as the repeated use of the word “specialized” emphasizes. Indeed, the very definition of the class certified by the courts below would require an individualized analysis of every case: the class consists of “[individuals with developmental disabilities who . . . have not received or did not receive services . . . to which they were or are entitled.” Thus we cannot know whether a person is a class member before deciding what services he or she is entitled to and whether those services were provided—inevitably, a determination that depends on the facts of each case.
It may make my point clearer to summarize in detail the complaint’s allegations about the first named plaintiff, L.J. The complaint says that she suffers from cerebral palsy, which results in physical limitations including quadriplegia, and that *516she has also been diagnosed with depression and “math developmental disability.” She was placed by ACS at the Woods School in Langhorne, Pennsylvania, where she “received specialized services, including an individualized educational plan.” However, the complaint says, Woods was a “segregated residential school placement,” and L.J. was “capable of receiving services in and successfully living in a less-restrictive placement.” This is shown by an August 2003 psychological evaluation, which demonstrates that with instruction, support and encouragement L.J. would be capable of going, unsupervised, to school and non-school events with friends, belonging to a club or organization and even going on dates. She is described as “a highly motivated young woman who has many goals and dreams for the future, many of which are within reach.”
The complaint goes on to allege that, despite its knowledge of these and other relevant facts, ACS moved L.J. to Bayview Nursing and Rehab Center, “a 198-bed skilled-nursing facility” serving “a mostly adult population.” L.J., it is alleged, did not require Bayview’s level of services, and Bayview was for her “an unduly restrictive setting.” It is also alleged that ACS failed to engage in “reasoned decision-making’ ’ about the placement at Bayview; that its contact with L.J. was “sporadic” at best; and that ACS failed to make any plans for L.J. to receive appropriate education at Bayview. Finally, it is alleged, ACS essentially washed its hands of L.J., informing her counsel (though not L.J. or her parents) that it was discharging her into her parents’ custody.
It may well be that these appalling facts, if proved at trial, would entitle L.J. to a remedy. But it also seems quite clear that the considerable time and effort that would be spent on proving those facts, and giving ACS and OMRDD an opportunity to rebut them, would do nothing to advance the case of any other plaintiff or class member—unless those cases rest on the sweeping proposition that the system as a whole is failing. If this is not a systemic failure case, the predominance test is not satisfied, because class treatment of L.J.’s case and those of other children will not “achieve economies of time, effort, and expense, and promote uniformity of decision as to persons similarly situated” (Friar v Vanguard Holding Corp., 78 AD2d 83, 97 [2d Dept 1980]).
This case is not at all like a typical class action, in which many victims complain of a single act or a series of very similar acts that affects all of them—e.g., the release of a toxic *517substance, a misrepresentation in a widely distributed document, a discriminatory or other unlawful policy consistently applied. The only significant common question in this case is whether the system is working or not. The majority, if I read its opinion correctly, does not dispute that class action treatment here must be predicated on a claim of systemic failure. Rather, the majority finds that the case is appropriate for class action treatment because certain kinds of systemic failure tend to recur. Thus, the majority refers to “four common allegations that transcend and predominate over any individual matters” (majority op at 512), but these allegations, when examined, are simply four different ways of saying that ACS and OMRDD have failed to act in a timely fashion. Like plaintiffs’ other allegations, these are “common” to the 11 plaintiffs and the class they seek to represent only in the sense that they are examples of an alleged breakdown of the system. Systemic failure aside, it makes no more sense to permit a class action by foster care children who suffer from the slowness of city and state bureaucracies than it would to permit a class action by pedestrians who had slipped and fallen on New York City sidewalks. Such a case would not be about the pedestrians’ injuries and the City’s liability for them; it would be a case about the sidewalk maintenance system.
I therefore turn to the question I think decisive: Should the class action device be used to facilitate “systemic failure” cases? I think not.
I do not suggest, of course, that governmental systems never fail. Indeed, plaintiffs’ claim that the system is failing developmentally disabled children in foster care may be well-founded. The allegations of the complaint support the conclusion that the way in which the City and State deal with these children needs to be changed: It may need a top-to-bottom reorganization, or a large infusion of money, or both.
But however worthy the end of reforming the system, class action litigation is not the right means to that end. An action like this one calls upon courts to answer questions that are properly the province of other branches of government: How should delivery of a particular government service be organized? And how much money should be spent on it? These are extremely hard questions, and the executive and legislative branches often get them wrong, but courts have neither the constitutional authority nor the institutional capacity to second-guess the other branches’ performance.
*518Courts have much less skill than professional administrators in deciding which methods of delivering services will be cost-effective, taking into account the limits on the funds available to an agency and the competing demands on those funds. Thus, for a judge to say to a state agency, as plaintiffs here request, “I declare that the system is not working, and I order you to fix it” will, often if not always, have a predictable result: The agency will assert that it is doing the best it can with the funds available—i.e., that nothing can fix the system except more money—and the court will lack the information and expertise to determine whether that is true or not.
As a result, courts may be led, here and in similar cases, to the seemingly attractive solution of issuing orders requiring, on their face or by implication, that the State or municipality spend whatever money is necessary to make the system work. But when courts do this they usurp the proper province of the Governor and Legislature, who must decide—sometimes, as now, in times of great fiscal stress—which of many urgent needs will take priority. A case like this one essentially asks judges to become champions—champions armed with the prestige of the judiciary, and the contempt power—for the needs of a particular group that benefits from state funds. That is not, in my view, the proper role of a court, even where the group seeking our help is as deserving of sympathy as plaintiffs here (see Jones v Beame, 45 NY2d 402 [1978]).
Plaintiffs cite no case in which we have upheld a systemic failure class action. They rely on Klostermann v Cuomo (61 NY2d 525 [1984]), but that was not a case in which courts were asked, as they are here, simply to declare that a system for delivering a government service had broken down and was in need of repair. In Klostermann, the public agencies involved were in repeated noncompliance with the command of Mental Hygiene Law § 29.15 (g), which required preparation of a written service plan, with prescribed contents, for every person discharged from state psychiatric hospitals. We held that an alleged lack of funds did not excuse noncompliance with such a specific statutory directive. This case involves no requirement of comparable specificity.
The New York State case most closely on point is the Appellate Division’s well-reasoned decision in Mitchell v Barrios-Paoli (253 AD2d 281 [1st Dept 1999]). The plaintiffs in Mitchell were partially disabled public assistance recipients who claimed that they were being assigned by the city to jobs incompatible with *519their disabilities—much as plaintiffs here contend that they are being assigned to inappropriate facilities, or given inappropriate treatment. The Mitchell court found that the plaintiffs “raise serious fairness questions . . . and may well have shown their entitlement to CPLR article 78 relief” (id. at 283), but held that their case could not proceed as a class action “because common questions of law or fact do not predominate on most claims” (id. at 290). The court explained:
“The class purportedly consists of . . . participants whose assignments exceed their medical limitations. However, determining who is a member of that class would require individualized examination of each person’s medical history and the physical demands of her assigned task, which would defeat the class action’s goal of saving judicial time and resources” (id. at 291).
Lacking support in state authority, plaintiffs rely (as does the majority) on several federal cases permitting class actions similar to this one (DG ex rel. Stricklin v Devaughn, 594 F3d 1188 [10th Cir 2010]; Marisol A. v Giuliani, 126 F3d 372 [2d Cir 1997]; Baby Neal for & by Ranter v Casey, 43 F3d 48 [3d Cir 1994]). These cases were decided under rule 23 of the Federal Rules of Civil Procedure, which differs, in a critical way, from CPLR 901, the governing statute here: In federal class actions seeking declaratory or injunctive relief, there is no requirement that common questions of law or fact predominate over individual ones (see Fed Rules Civ Pro rule 23 [a] [2]; [b] [2]; compare Fed Rules Civ Pro rule 23 [b] [3]; see also Baby Neal, 43 F3d at 56 [“(t)he commonality requirement will be satisfied if the named plaintiffs share at least one question of fact or law with the grievances of the prospective class”]). And even under that rule, the federal decisions are questionable. The court in Marisol A. acknowledged that the class action it permitted “stretches the notions of commonality and typicality” and “is near the boundary of the class action device” (126 F3d at 377). The reasoning of Baby Neal was rejected in J.B. ex rel. Hart v Valdez (186 F3d 1280, 1289 n 5 [10th Cir 1999]).
The authors of CPLR 901 (a) (2) chose to set narrower boundaries than does federal rule 23 for the use of a class action in cases like this. It is fair to infer that those authors expected us to be significantly less hospitable than the federal courts to exotic and creative class actions, including those of the systemic failure type. The majority here has gone far beyond the limits the Legislature set on class actions.
*520I would reverse the Appellate Division’s order and deny class certification. I would also grant ACS’s motion to dismiss plaintiffs’ claims for prospective relief as moot; because the mootness exception is inapplicable for essentially the same reason that class action treatment is inappropriate: each plaintiffs case is unique, and there is no meaningful “likelihood of repetition” of any plaintiffs claim (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Judges Ciparick, Pigott and Jones concur with Judge Graffeo; Judge Smith dissents and votes to reverse in a separate opinion in which Judge Read concurs; Chief Judge Lippman taking no part.
Order affirmed, etc.